DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant, in the After Final Response of Apr 8 2021, has incorporated the subject matter of dependent claims previously indicated as being allowable subject matter into the independent claims. The proposed amendments to the claims of the After Final Response has been entered.
Terminal Disclaimer
The terminal disclaimer filed on April 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10,585,639 and 10,127,006 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the nonstatutory obviousness-type double patenting rejections have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claim to address incorrect language and antecedent issues was given in a communication received from Benjamin Urban (Registration No. 71,591) on Apr 15, 2021.

Claim 1, line 11, before “environment”, change “the” to
	-- an --
Claim 1, line 11, after “environment”, change “of” to
	-- around --
Claim 1, line 16, before “environment”, change “an” to
	-- the --
Claim 1, line 19, before “environment”, change “an” to
	-- the --
Claim 15, line 12, before “environment”, change “the” to
	-- an --
Claim 15, line 12, after “environment”, change “of” to
	-- around --
Claim 15, line 17, before “environment”, change “an” to
	-- the --
Claim 15, line 20, before “environment”, change “an” to
	-- the --
Claim 23, line 3, change “greater” to
	-- less --
Claim 24, line 3, change “greater” to
	-- less --

Allowable Subject Matter
Claims 1, 3 - 5, 7 – 15, 17 – 19, and 21 - 24 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Master et al. (U.S. Patent Application Publication 2017/0041724), Carter (U.S. Patent Application Publication 2002/0146136) and Rabinowitz et al. (U.S. Patent Application Publication 2012/0057724) generally teaches calibration of a playback device with self-contained microphone to determine audio processing to address frequency response, the prior art alone or in combination does not teach, nor would it be obvious, to consider during the calibration process that the signal-to-noise ratio (SNR) for a threshold number of samples of the calibration sound captured by the microphone as compared to background noise around the playback device captured by the microphone exceeds a threshold SNR, as claimed by claims 1 and 15 in combination with other limitations of the claim, thus providing an enhanced playback device calibration process by ensuring the sound data captured in the environment around the playback device has adequate data related to the calibration sound to properly perform the calibration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.